Exhibit 10.6

Vitamin Shoppe, Inc.

Executive Severance Pay Policy

Amended and Restated Effective as of March 29, 2012

(the “Effective Date”)

 

I. POLICY

This Executive Severance Pay Policy (the “Policy”) constitutes a program whereby
Vitamin Shoppe, Inc. and its subsidiaries (the “Company”) provides severance pay
and other benefits to certain of its executive employees who are involuntarily
terminated from employment with the Company and who otherwise meet all of the
requirements for benefits hereunder. The Policy, as set forth in this document,
is both a plan document and the summary plan description (as these terms are
used for purposes of the Employees Retirement Income Security Act of 1974
(“ERISA”)). In general, the intent of this Policy is to provide severance pay
for those executive employees who are terminated involuntarily by the Company
other than for Cause (as defined herein). In no circumstances is the Policy
intended to provide benefits to executive employees who resign or quit their
employment with the Company voluntarily, except in certain limited circumstances
and for specified reasons following a Change in Control of the Company.

 

II. ELIGIBILITY

The Policy provides benefits to executive employees who are designated on the
Company’s books and records as Vice Presidents or above, as may be selected by
the Company in its discretion, and who are involuntarily separated from the
Company under circumstances described herein on or after the Effective Date. The
Policy is an amendment and restatement of any prior policy or practice governing
severance pay, and, therefore, supersedes any and all such prior policies or
practices. The term Company as used herein shall mean Vitamin Shoppe Industries
Inc., Vitamin Shoppe, Inc. and VS Direct, Inc. unless the context shall dictate
otherwise, and the obligations hereunder shall be joint and several, and any
entities that are controlled by any of such entities.

In the event any executive employee is eligible for benefits under this Policy
and for severance or similar benefits under a separate agreement with the
Company, the executive employee shall receive the greater of the amount provided
under that separate agreement or under this Policy, as provided herein, but
shall not be eligible for both, such that the executive employee shall not be
entitled to duplicate benefits under the Policy and any separate agreement.

In order to be eligible to receive benefits under the Policy, each executive
employee who is otherwise eligible for such benefits must also sign, and not
revoke, a general release in favor of the Company within sixty (60) days
following termination of employment in such form as may be established by the
Company for this purpose from time to time, or any benefits under the Policy
will be forfeited.



--------------------------------------------------------------------------------

III. ADMINISTRATION

A. Exclusions

Under no circumstance will Severance Pay be granted to any employee of the
Company (i) who terminates his or her employment voluntarily (such as by
resignation or retirement), except in certain limited circumstances and for
specified reasons following a Change in Control of the Company as provided in
Section III.B, or (ii) who is terminated by the Company for Cause (as
hereinafter defined).

Cause means any of the following with respect to an executive employee:

 

  1. Theft or misappropriation of funds or other property of the Company or any
subsidiary or affiliated company;

 

  (i) 2. Alcoholism or drug abuse, either of which materially impair the ability
of the executive to perform his/her duties and responsibilities hereunder or is
injurious to the business of the Company or any subsidiary or affiliated
company;

 

  (ii) 3. The commission or conviction of a felony;

 

  (iii) 4. Intentionally causing the Company or any subsidiary or affiliated
company to violate any local, state or federal law, rule or regulation that
harms or may harm the Company in any material respect;

 

  (iv) 5. Gross negligence or willful misconduct in the conduct or management of
the Company or any subsidiary or affiliated company which materially affects the
Company, not remedied within thirty (30) days after receipt of written notice
from the Company;

 

  (v) 6. Willful refusal to comply with any significant policy, directive or
decision of the Chief Executive Officer, any other executive(s) of the Company
to whom the executive reports, or the Board in furtherance of a lawful business
purpose or willful refusal to perform the duties reasonably assigned to the
executive by the Chief Executive Officer, any other executive(s) of the Company
to whom the executive reports or the Board consistent with the executive’s
functions, duties and responsibilities, in each case, in any material respect,
not remedied within thirty (30) days after receipt of written notice from the
Company;

 

  (vi) 7. Breach of any other material obligation to the Company or any
subsidiary or affiliated company that is or could reasonably be expected to
result in material harm to the Company or any subsidiary or affiliated company
(other than by reason of physical or mental illness, injury, or condition), not
remedied within thirty (30) days after receipt of written notice of such breach
from the Company;



--------------------------------------------------------------------------------

  8. Violation of the Company’s operating and or financial/accounting procedures
which results in material loss to the Company, as determined by the Company; or

 

  (vii) 9. The death or disability of the executive employee. For purposes of
this Policy, “disability” shall mean the executive’s inability, with reasonable
accommodation, to perform effectively the essential functions of his duties
hereunder because of physical or mental disability for a cumulative period of
180 days in any consecutive 210-day period or other long term disability under
the terms of the Company’s long-term disability plan, as then in effect.

In addition to the foregoing, with respect to any particular executive employee
Cause shall include the elements of a “cause” definition set forth in a separate
agreement with the Company and such executive employee. If subsequent to the
commencement of payment of benefits under the Policy, the Company discovers that
the employee committed acts while employed with the Company which constitute
Cause for termination, or otherwise should not have been considered to be
eligible for benefits under the Policy, the Company may cease further payments
of benefits hereunder and may require the employee to reimburse the Company for
all benefits paid previously.

Change in Control. Severance Pay under this Policy for termination of an
eligible executive employee’s employment upon or within two years after a Change
in Control either (i) by the Company other than for Cause or (ii) by the
executive employee due to an Adverse Change in Status shall be governed by
Section III.B(2) of this Policy. For purposes of this Policy, “Change in
Control” shall mean the first (and only the first) to occur of the following:

(a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of common stock of the Company), becoming the beneficial owner (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Company representing more than 50% of the combined voting power of the
Company’s then outstanding securities; or

(b) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or



--------------------------------------------------------------------------------

consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than those covered by the exceptions in paragraph (a) of this
definition) acquires more than 50% of the combined voting power of the Company’s
then outstanding securities shall not constitute a Change in Control of the
Company; or

(c) The sale of all or substantially all of the Company’s assets other than the
sale or disposition of all or substantially all of the assets of the Company to
a person or persons who beneficially own, directly or indirectly, 50% or more of
the combined voting power of the outstanding voting securities of the Company at
the time of the sale.

For purposes of this Policy, “Adverse Change in Status” shall mean a material
adverse change in the executive’s total compensation, function, duties, title or
responsibilities from those in effect on the date that the actions constituting
the Change in Control shall have commenced without the written consent of the
executive that is not remedied by the Company within thirty (30) days after the
Executive gives written notice to the Board, which written notice must be
provided within ninety (90) days of such change.

Change in Position. Severance Pay under the Policy will not be granted if,
either prior to the occurrence of a Change in Control or more than two years
after a Change in Control, the Company restructures or eliminates the position
in which the executive was employed and the executive rejects an offer of
employment by the Company of a position with the same or better compensation and
benefits, taken as a whole, as the executive’s compensation and benefits with
the Company immediately prior to such change, and in the same metropolitan area
as the executive’s employment with the Company. Change in position upon or
within two years following a Change in Control may result in Severance Pay if
the change is an Adverse Change in Status.

Notwithstanding the foregoing, the Company may, at its sole discretion, provide
an employee with all or some portion of his or her severance pay benefits even
though the Company is not otherwise obligated to provide such benefits under
applicable provisions of the Policy.

B. Severance Pay

(1) Non-Change in Control Severance: Executive employees who meet all of the
requirements for benefits under the Policy prior to the occurrence of a Change
in Control or more than two years after a Change in Control will be eligible to
receive Severance Pay under this Section III.B(1) of the Policy, subject to
Section III.B(3). The severance period and Severance Pay is as follows: (i) if
severance occurs within the first year of employment, then the amount of
Severance Pay will be equal to twenty-six (26) weeks of the executive’s annual
base salary; or (ii) if severance occurs after the first year of employment,
then the amount of Severance Pay will be equal to fifty-two (52) weeks of the
executive’s annual base salary. In addition, if,



--------------------------------------------------------------------------------

but only if, the executive is terminated after mid calendar year, then the
executive shall receive the amount of bonus based on Company performance, if and
to the extent earned that fiscal year under any bonus plan of the Company,
prorated to the date of termination. Subject to Section III.B(3), Severance Pay
shall be payable in installments over the severance period, commencing on the
sixty-fifth (65th) day following the employee’s separation from service,
provided, however, that in the sole discretion of the Company, payment could be
made at any time within thirty (30) days prior to this designated commencement
date, with the first installment equal to any weekly amounts that would have
otherwise accrued during the sixty-five (65) day period following the employee’s
separation from service and the remaining weekly amounts paid in installments
over the remainder of the severance period, all in accordance with the Company’s
regular payroll practices. Bonus payments shall be paid by the Company to the
executive within thirty (30) days after the determination thereof, and in all
events on or before March 15th of the calendar year following the calendar year
in which the bonus was earned. All accrued but unused vacation as of the date of
termination will be paid with the last paycheck the executive receives from the
Company and in accordance with its regular payroll practices. In addition, as
the executive may be called upon to assist the Company during the severance
period, the executive shall remain for the severance period entitled to any
rights or benefits under any equity agreement or plan to the extent such rights
had vested through the date of termination and as provided in such agreement or
plan. All payments of Severance Pay shall be subject to all applicable federal,
state and local tax withholding, and any other withholding requirements
applicable to such payments.

(2) Change in Control Severance: Executive employees whose employment is
terminated upon or within two years after a Change in Control either by the
Company other than for Cause or by the executive employee due to an Adverse
Change in Status, and who in either case meet all the requirements for benefits
under the Policy will be eligible to receive Severance Pay under this
Section III.B(2) of this Policy, under either subsection (a) or (b), as
described therein, and subject to Section III.B(3).

(a) Named Executive Officers. The severance period for those executive employees
who are “named executive officers” of Vitamin Shoppe, Inc., as determined in
accordance with Rule 402(a)(3) of Regulation S-K, or any successor rule, for its
most recently completed fiscal year (adjusted for changes, if any, in the
positions of Chief Executive Officer or Chief Financial Officer occurring after
the close of the fiscal year) shall be two years and the Severance Pay is as
follows:

(i) a lump sum cash payment equal to the result of multiplying (A) the sum of
(x) the executive’s base salary, plus (y) the executive’s target annual bonus by
(B) 2.00; and

(ii) if the Company’s performance equals or exceeds the business plan for the
year in which the Change in Control occurs, a cash payment equal to the
executive’s target (100%) annual bonus for the fiscal year in which the
executive’s date of termination occurs, multiplied by a fraction the numerator
of which shall be the number of full calendar months the executive was employed
by the Company during the fiscal year in which the date of termination occurred
and the denominator of which is 12; and



--------------------------------------------------------------------------------

(iii) for two (2) years after executive’s date of termination, the executive,
his or her spouse and his or her dependents will continue to be entitled to
participate in the executive’s group health plans in which the executive
participates immediately prior to his or her date of termination at the same
rate as paid by similarly situated employees from time to time, provided that
the executive timely elects continuation coverage under Section 4980B(f) of the
Code; and provided, further, that to the extent that such health plan does not
permit continuation of the executive’s or his or her spouse’s or dependents’
participation throughout such period, the Company shall provide the executive,
on the first business day of each calendar quarter, in advance, with an amount
which is equal to the Company’s cost of providing such benefits, less the
applicable employee rate of participation; and

(iv) for a period of one (1) year following the executive’s date of termination,
the Company shall make certain reasonable executive-level outplacement services
available to the executive, as provided by the outplacement providers with whom
the Company has a relationship at the time of executive’s date of termination.

Subject to Section III.B(3), the cash payments specified in paragraphs (i) and
(ii) of this Section III.B(2)(a) shall be paid on the sixty-fifth (65th) day (or
the next following business day if the sixty-fifth (65th) day is not a business
day) following the date of termination. All accrued but unused vacation as of
the date of termination will be paid with the last paycheck the executive
receives from the Company and in accordance with its regular payroll practices.
In addition, as the executive may be called upon to assist the Company during
the severance period, the executive shall remain for the severance period
entitled to any rights or benefits under any equity agreement or plan to the
extent such rights had vested through the date of termination and as provided in
such agreement or plan. All payments of Severance Pay shall be subject to all
applicable federal, state and local tax withholding, and any other withholding
requirements applicable to such payments.

(b) Other Executive Officers. The severance period for those executive employees
who are not “named executive officers” of Vitamin Shoppe, Inc., as determined
under Section III.B(2)(a), above, shall be the sum of one year plus one month
for each completed year of service with the Company, measured as the date of the
executive employee’s termination of employment, with the sum not to exceed 24
months total, and the Severance Pay, subject to Section III.B(3), is as follows:

(i) a lump sum cash payment equal to the result of multiplying (A) the sum of
(x) the executive’s base salary, plus (y) the executive’s target annual bonus by
(B) the sum of (x) 1.00 plus (y) one-twelfth (1/12) for each completed year of
service by the executive employee with the Company, measured as of the date of
the employee’s termination of employment, with the sum not to exceed a total of
2.00; and



--------------------------------------------------------------------------------

(ii) if the Company’s performance equals or exceeds the business plan for the
year in which the Change in Control occurs, a cash payment equal to the
executive’s target (100%) annual bonus for the fiscal year in which the
executive’s date of termination occurs, multiplied by a fraction the numerator
of which shall be the number of full calendar months the executive was employed
by the Company during the fiscal year in which the date of termination occurred
and the denominator of which is 12; and

(iii) for the severance period after executive’s date of termination, the
executive, his or her spouse and his or her dependents will continue to be
entitled to participate in the executive’s group health plans in which the
executive participates immediately prior to his or her date of termination at
the same rate as paid by similarly situated employees from time to time,
provided that the executive timely elects continuation coverage under
Section 4980B(f) of the Code; and provided, further, that to the extent that
such health plan does not permit continuation of the executive’s or his or her
spouse’s or dependents’ participation throughout such period, the Company shall
provide the executive, on the first business day of each calendar quarter, in
advance, with an amount which is equal to the Company’s cost of providing such
benefits, less the applicable employee rate of participation; and

(iv) for a period of one (1) year following the executive’s date of termination,
the Company shall make certain reasonable executive-level outplacement services
available to the executive, as provided by the outplacement providers with whom
the Company has a relationship at the time of executive’s date of termination.

Subject to Section III.B(3), the cash payments specified in paragraphs (i) and
(ii) of this Section III.B(2)(b) shall be paid on the sixty-fifth (65th) day (or
the next following business day if the sixty-fifth (65th) day is not a business
day) following the date of termination. All accrued but unused vacation as of
the date of termination will be paid with the last paycheck the executive
receives from the Company and in accordance with its regular payroll practices.
In addition, as the executive may be called upon to assist the Company during
the severance period, the executive shall remain for the severance period
entitled to any rights or benefits under any equity agreement or plan to the
extent such rights had vested through the date of termination and as provided in
such agreement or plan. All payments of Severance Pay shall be subject to all
applicable federal, state and local tax withholding, and any other withholding
requirements applicable to such payments.

(3) General Provisions:

Golden Parachute Cutback: Notwithstanding anything in this Policy to the
contrary, in the event it shall be determined that (i) any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a change in control (or any of its affiliated entities) to or
for the benefit of an executive employee (whether



--------------------------------------------------------------------------------

pursuant to the terms of this Policy or otherwise) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code (the “Excise
Tax”), and (ii) the reduction of the amounts payable to an executive employee
under this Policy to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”) would provide the
Executive with a greater after tax amount than if such amounts were reduced,
then the amounts payable to Executive under this Policy shall be reduced (but
not below zero) to the Safe Harbor Cap. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the Severance Pay and
then bonus as applicable.

Special Provision Regarding Code Section 409A: If any portion of the benefit
payable under the Policy is determined not to be exempt from Code Section 409A
under the separation pay exception as set out in applicable Treasury Regulations
promulgated pursuant to Code Section 409A, then payments hereunder shall be
deferred to the extent necessary to avoid violation of the prohibition under
Code Section 409A(a)(2)(B)(i) (regarding payments made to certain “specified
employees” within six months after the date of such employee’s separation from
service) and will be paid or provided (or will commence being paid or provided,
as applicable) to the executive on the earlier of the six (6) month anniversary
of the executive’s date of termination or the executive’s death. In addition,
any payment or benefit due upon a termination of the executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to the executive only upon a “separation of service” as
defined in the Treasury Regulation Section 1.409A-1(h).

Forfeiture and Repayment. Amounts payable under this Policy are subject to
forfeiture and recoupment and may be cancelled without payment and/or a demand
for repayment of any previously paid amounts may be made upon executive employee
on the basis of any provision of the Company’s forfeiture and recoupment
policies or on the basis of any of the following circumstances: (i) if during
the course of employment the executive employee engages in conduct, or it is
discovered that the executive employee has engaged in conduct, that is
(x) materially adverse to the interest of the Company, which include failures to
comply with the Company’s written rules or regulations and material violations
of any agreement with the Company, (y) fraud, or (z) conduct contributing to any
financial restatements or irregularities occurring during or after employment;
(ii) if during the course of employment, the executive competes with, or engages
in the solicitation and/or diversion of customers or employees of, the Company
or it is discovered that the executive employee has engaged in such conduct;
(iii) if following termination of employment, the executive employee violates
any post-termination obligations or duties owed to, or any agreement with, the
Company, which includes this Policy, any employment agreement and other
agreements restricting post-employment conduct; and (iv) if compensation that is
promised or paid to the executive employee is required to be forfeited and/or
repaid to the Company pursuant to applicable regulatory requirements as in
effect from time to time and/or such forfeiture or repayment affects amounts or
benefits payable under the Policy.



--------------------------------------------------------------------------------

C. Non-Compete, Non-Solicitation and Confidentiality

The non-compete and non-solicitation provision of any agreement signed by the
executive shall remain in effect for the time period defined in said agreement;
provided however, that if no signed agreement exists, then during the severance
period the executive shall not, without the Company’s prior written consent,
directly or indirectly, (x) own, manage, operate, join, control or participate
in the ownership, management, operation or control of, or be connected as a
director, officer, employee, partner, consultant or otherwise with, any profit
or non-profit business or organization in the United States that, directly or
indirectly, manufactures, markets, distributes or sells (through wholesale,
retail or direct marketing channels including, but not limited to, mail order
and internet distribution) (i) vitamins, minerals, nutritional supplements,
herbal products, sports nutrition products, bodybuilding formulas or homeopathic
remedies or (ii) any other product category sold by the Company or its
subsidiaries which represented four percent (4%) or more of the Company’s
consolidated gross revenue in the quarter preceding executive’s termination (any
such business being a “Competitive Business”), or (y) cause any person or entity
to, either for himself or for any other person, business, partnership,
association, firm, company or corporation, hire from the Company or its
subsidiaries or attempt to hire, divert or take away from the Company or its
subsidiaries, any of the officers or employees of the Company or its
subsidiaries who are employed by the Company or its subsidiaries; or (z) cause
any other person or entity to, either for himself or for any other person,
business, partnership, association, firm, company or corporation, attempt to
divert or take away from the Company or its subsidiaries any of the business of
the Company or its subsidiaries. Notwithstanding the foregoing, executive may be
a passive owner (which shall not prohibit the exercise of any rights as a
shareholder) of not more than 5% of the outstanding stock of any class of any
public corporation that engages in a Competitive Business.

The obligation of confidentiality by the executive set forth in the Company’s
agreements(s) with the executive or policies of the Company binding on or
covering the executive shall remain in effect for perpetuity regardless of any
cessation of payment pursuant to this Policy, such that executive shall not
disclose confidential information of or pertaining to the Company at any time.

D. Continuing Benefits and Reimbursement of Expenses

An executive who is eligible for benefits under this Policy shall retain any
vested right of the executive to benefits payable under any retirement or
pension plan or under any other employee benefit plan of the Company, and all
such benefits shall continue, in accordance with, and subject to, the terms and
conditions of such plans, to be payable in full to or on account of the
Executive after such termination. Such executive shall also be reimbursed for
any and all out-of-pocket expenses reasonably incurred by the executive
consistent with Company policy prior to the date of such termination. To the
extent that any expense reimbursement is determined to be subject to
Section 409A of the Code, the amount of any such expenses eligible for



--------------------------------------------------------------------------------

reimbursement in one (1) calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which the executive employee incurred such expenses, and in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.

E. Continuation of Medical/Dental Benefits

An executive employee who is eligible for benefits under this Policy shall also
be offered participation in the Company’s group medical and/or dental plans if
he or she elects to participate pursuant to COBRA (Consolidated Omnibus Budget
Reconciliation Act of 1985). However, the employee will cease to be eligible for
these benefits if the employee becomes covered by medical or dental plans of
another employer or becomes eligible for Medicare. Continued participation in
the Company’s group medical and/or dental plans will be governed for the
severance period during which Severance Payments are provided under the Policy
by the terms and conditions of such plans as in effect when employment
terminates (including the executive employee making timely premium payments in
the same amount paid by then current employees), provided that if such plans are
amended as to the group employees in which the executive employee was included
at the time of termination, the newer provisions shall apply.

If the executive employee is entitled and elects under applicable federal law to
continue such benefits under COBRA after the severance period, the executive
employee must make timely COBRA premium payments as required to continue COBRA
coverage.

F. Employment Contracts or Other Written Agreements In Effect

If on the date of termination, an employment contract or other written agreement
between an employee and the Company is in effect, then the executive employee
shall receive the amount provided by the terms of such employment contract or
agreement under and pursuant to, and in accordance with the form and time
specified in, such contract or agreement. To the extent the severance pay and
benefits payable in accordance with this Policy exceeds the pay and benefits
provided in such individual agreement, the executive employee shall receive only
such excess amount under this Policy, and in accordance with the payment
schedules set forth herein. In no event shall the executive employee be entitled
to duplicate benefits under the Policy and any separate agreement.

G. Non-Uniform Determinations

The Company’s determinations under this Policy need not be uniform and may be
made by it selectively, for any nondiscriminatory reason and for no reason,
among the persons who receive, or are eligible to receive, awards hereunder
(whether or not such persons are similarly situated).



--------------------------------------------------------------------------------

H. Policy Construction and Administration

The Company is the Plan Administrator for the Policy, and in this capacity, the
Company and/or its duly authorized designee(s) have the exclusive right, power
and authority, in its sole and absolute discretion, to administer, apply,
construe and interpret the terms of this Policy, including any related plan
documents, and to decide all matters (including factual matters) arising in
connection with the operation or administration of the Policy. The Plan
Administrator is the sole judge of the application and interpretation of the
Policy and has the discretionary authority to construe the provisions of the
Policy, to resolve disputed issues of fact, and to make determinations regarding
eligibility. The Plan Administrator has the authority, in the Plan
Administrator’s sole discretion, to interpret the Policy and resolve ambiguities
therein, to develop rules and regulations to carry out the provisions of the
Policy, and to make factual determinations. However, the Plan Administrator has
the authority to delegate certain of its powers and duties to a third party. All
determinations and interpretations (including factual determinations) made by
the Company and/or its duly authorized designee(s) shall be final and binding
upon all participants, beneficiaries and any other individuals claiming benefits
or an interest under the Policy. Employees who have questions with respect to
the Policy may contact the Vice President of Human Resources.

Except to the extent this Policy is subject to ERISA, the interpretation,
construction and performance of this Policy shall be governed by and construed
and enforced in accordance with the internal laws of the State of New Jersey,
without regard to the principle of conflicts of laws, and applicable federal
laws. The invalidity or unenforceability of any provision of this Policy shall
not affect the validity or enforceability of any other provision of this Policy,
which other provisions shall remain in full force and effect.



--------------------------------------------------------------------------------

IV. AMENDMENT OR TERMINATION OF POLICY

The Company reserves the right to amend, modify or terminate this Policy or any
portion of it at any time prior to a Change in Control or following the second
anniversary of a Change in Control, and for any reason. Any such action shall be
authorized in writing. Notwithstanding the foregoing, during the period
commencing on a Change in Control and ending on the second anniversary of the
Change in Control, the Policy may not be amended or terminated by the Company
(or any successor thereto), and any employee’s participation hereunder may not
be terminated, in each case, in any manner which is materially adverse to the
interests of any employee-participant without the prior written consent of such
employee.

 

V. CLAIMS

Payment of Severance Pay is granted in appropriate circumstances without
application. Payment of benefits hereunder begins as provided herein following
the employee’s last day of active employment and the effective date of his or
her release. If an employee believes that he or she is entitled to Severance Pay
under the Policy that has not been granted, the employee must present a written
claim to the Plan Administrator within ninety (90) days after the date he or she
believes benefits should have commenced setting forth his or her claim and any
information he or she believes relevant. If the Plan Administrator, after
reviewing the employee’s claim, determines that benefits are not payable, the
Plan Administrator will provide the employee with notice of the denial, written
in clear and precise terms and giving specific reasons for the denial. Within
sixty (60) days after the employee is notified of this denial of benefits, the
employee has the right to appeal to the Plan Administrator for a full and fair
review of any such denial. The employee also has the right to review any
relevant documents and to submit issues and comments in writing to the Plan
Administrator, subject to appropriate confidentiality agreements. If the
employee needs more time, the Plan Administrator may allow him or her more than
sixty (60) days to file a request for review. The Plan Administrator shall
conduct a hearing and/or take such other steps as the Plan Administrator deems
appropriate for a full and fair review of the appeal from the denial of a claim.
The Plan Administrator will issue, usually within sixty (60) days after the
request for review is received, a final written decision which shall include
specific reasons for the decision and references to the pertinent plan
provisions on which the decision is based. The decision shall be written in a
manner calculated to be understood by the employee. If the Plan Administrator
needs more time, the Plan Administrator’s decision may be delayed until
one-hundred twenty (120) days after the request is received. If the employee
does not appeal on time, the employee will lose his or her right to file suit in
court, as the employee will not have exhausted the Policy’s internal
administrative appeal rights. The Plan Administrator will decide all claims in
accordance with its reasonable claims procedures, outlines above, as required by
ERISA.



--------------------------------------------------------------------------------

VI. BASIC PLAN INFORMATION

Name of the Plan:

The name of the plan is the Vitamin Shoppe Executive Severance Pay Policy.

Plan Sponsor:

The Plan Sponsor’s name and address are as follows:

Vitamin Shoppe Industries Inc.

2101 91st Street

North Bergen, NJ 07047

Type of Plan:

The plan is intended to be an employee welfare benefit plan, as defined in
Section 3(1) of ERISA and Section 2520.104-24 of the Department of Labor
Regulations, maintained primarily for the purpose of providing employee welfare
benefits, to the extent that it provides welfare benefits, and under Sections
201, 301 and 401 of ERISA, as a plan that is unfunded and maintained primarily
for the purpose of providing deferred compensation, to the extent that it
provides such compensation, in each case for a select group of management or
highly compensated employees (i.e., a “top hat” plan).

Plan Administrator:

The Plan Administrator is the Company. The Plan Administrator’s name, address
and telephone number are as follows:

Vitamin Shoppe Industries Inc.

2101 91st Street,

North Bergen, NJ 07047

Tel.: 201-868-5959

Fax: 201-624-3804

All correspondence or inquires to the Plan Administrator should be directed to
the attention of Vice President, Human Resources.

Employer and Plan Identification Numbers:

The employer identification number for the Company is 13-2993785

The Severance Plan’s identification number is 505



--------------------------------------------------------------------------------

Agent for Service of Legal Process:

The agent for service of legal process is:

Vitamin Shoppe Industries Inc.

2101 91st Street

North Bergen, NJ 07047

Attention: General Counsel

Plan Year:

The Policy is administered on a calendar year basis, so that the Plan Year ends
on December 31.

Source of Severance Plan Benefits:

The Policy is an unfunded plan maintained primarily for the purpose of providing
severance pay for eligible employees. All payments under the Policy are made
from the Company’s general assets. Benefits under this Policy are not insured
under Title IV of ERISA.

Statement of ERISA Rights:

As a participant in the plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the plan, and a copy of the latest
annual report (Form 5500 Series) filed by the plan with the U.S. Department of
Labor and available at the Public Disclosure Room of the Employee Benefits
Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan, and copies of the latest annual report
(Form 5500 Series) and updated summary plan description. The Plan Administrator
may make a reasonable charge for the copies.

Receive a summary of the plan’s annual financial report. The plan administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your



--------------------------------------------------------------------------------

employer, your union, or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a (pension,
welfare) benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
In addition, if you disagree with the plan’s decision or lack thereof concerning
the qualified status of a domestic relations order or a medical child support
order, you may file suit in Federal court. If it should happen that plan
fiduciaries misuse the plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

Assistance with Your Questions

If you have any questions about your plan, you should contact the plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.